Exhibit 10.1
 
AMENDMENT NO. 1
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


 
This AMENDMENT NO. 1 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of July 1, 2009 (this “Amendment”) by and among KEYWIN HOLDINGS LIMITED, a
British Virgin Islands company (“Keywin”), and NETWORK CN INC., a Delaware
corporation (the “Company”).  Each of the parties hereto are referred to as a
“Party” and collectively as the “Parties.”  Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).
 
BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009 (the “Original Agreement”), pursuant to which the Company (a) issued
307,035,463 shares of its common stock, par value $0.001 per share in exchange
for certain notes payable by the Company held by Keywin and (b) agreed to grant
Keywin an option (the “Option”) to purchase from the Company an aggregate of
122,814,185 shares of the Common Stock for an aggregate purchase price of
$2,000,000, exercisable within 3 months after April 2, 2009.  The Parties now
desire to enter into this Amendment to modify the terms of the Original
Agreement as more specifically set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1. Amendment to Exercise Period: Subsection (a) of Section 2, of the Original
Agreement is deleted in its entirety and in lieu thereof the following provision
is inserted:
 
(a) For a six (6) month period commencing on the Closing Date (the “Exercise
Period”), the Noteholder shall have the right to purchase from the Company an
aggregate of 122,814,185 shares of the Common Stock for an aggregate purchase
price of $2,000,000 (the “Purchase Price”).  The Option may be exercised by the
Noteholder at any time during the Exercise Period by giving written notice to
the Company.


2. Agreement.  In all other respects, the Original Agreement shall remain in
full force and effect.
 
3. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 

  NETWORK CN INC.                  
 
By:
/s/ Godfrey Hui     Name: Godfrey Hui       Title: Chief Executive Officer     
       

 
 
 

  KEYWIN HOLDINGS LIMITED                  
 
By:
/s/ Earnest Leung     Name: Earnest Leung     Title: Director        

 
 
 
 
 
 
Amendment No. 1 to Note Exchange and Option Agreement
 

--------------------------------------------------------------------------------